OPINION OF THE COURT
Per Curiam.
Petitioner, Departmental Disciplinary Committee for the First Judicial Department, moves for an order pursuant to *228Judiciary Law § 90 (4) (f) suspending respondent from the practice of law and directing him to show cause pursuant to Judiciary Law § 90 (4) (g) why a final order of censure, suspension or removal from office should not be made.
Respondent, Andrew D. Solomon, was admitted to practice as an attorney and counselor-at-law in the courts of the State of New York by this court on March 4, 1985.
Petitioner submits a certified copy of a judgment issued out of the United States District Court, Southern District of New York, convicting respondent, upon his plea of guilty, to one count of conspiracy to commit security fraud in violation of 18 USC § 371. Respondent admits that this was a serious crime within the meaning of Judiciary Law § 90 (4) (d). Absent a showing of good cause why he should not be suspended, such admission mandates respondent’s suspension pending an inquiry by the court into his fitness to practice law (Judiciary Law § 90 [4] [f]; 22 NYCRR 603.4 [e] [1] [ii], [iii], eíf Jan. 1, 1987).
Respondent does not attempt to show why he should not be suspended, but instead requests a hearing before petitioner pursuant to Judiciary Law § 90 (4) (h).
Accordingly, the petition is granted, respondent is suspended from the practice of law pending further order of the court, the matter is referred to petitioner before whom respondent is directed to show cause why a final order of censure, suspension or disbarment should not be made, and petitioner is directed to hear and report with recommendations as to the appropriate measure of discipline to be finally imposed.
Kupferman, J. P., Ross, Milonas, Kassal and Wallach, JJ., concur.
Petition granted, respondent directed to show cause why a final order of suspension, censure or removal from office should not be made and, pending final determination of the petition, respondent is suspended from practice as an attorney and counselor-at-law in the State of New York effective immediately, and until the further order of this court, and the matter is referred to the Departmental Disciplinary Committee for the First Judicial Department for hearing, report and recommendation, as indicated.